 1324 NLRB No. 94NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Ozark Mountain Electric and International Broth-erhood of Electrical Workers, Local Union No.
453, affiliated with the International Brother-
hood of Electrical Workers. Case 17±CA±19094September 30, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXANDHIGGINSUpon a charge filed by the Union on March 31,1997, the General Counsel of the National Labor Rela-
tions Board issued a complaint on June 11, 1997,
against Ozark Mountain Electric, the Respondent, al-
leging that it has violated Section 8(a)(1), (3), and (5)
of the National Labor Relations Act. Although prop-
erly served copies of the charge and complaint, the Re-
spondent failed to file an answer.On August 21, 1997, the General Counsel filed aMotion for Summary Judgment with the Board. On
August 25, 1997, the Board issued an order transfer-
ring the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. The Re-
spondent filed no response. The allegations in the mo-
tion are therefore undisputed.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Further, the undisputed al-
legations in the Motion for Summary Judgment dis-
close that the Region, by letter dated August 5, 1997,
notified the Respondent that unless an answer were re-
ceived by August 13, 1997, a Motion for Summary
Judgment would be filed.In the absence of good cause being shown for thefailure to file a timely answer, we grant the General
Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, with a busi-ness office at Route 1, Box 265±90, Strafford, Mis-
souri, has been engaged in business as an electrical
contractor in the construction industry. During the 12-month period ending May 31, 1997, the Respondent,in conducting its business operations, provided services
valued in excess of $50,000 to Unified ConstructionCompany (Unified) at jobsites located within the State
of Missouri. At all material times, Unified, with a
business office located at 2569 North Barnes, Spring-
field, Missouri, has been engaged in business as a gen-
eral contractor in the construction industry. During the
12-month period ending May 31, 1997, Unified, in
conducting its business operations, performed services
valued in excess of $50,000 in States other than the
State of Missouri and purchased and received at var-
ious locations in Missouri, goods valued in excess of
$50,000 directly from points outside the State of Mis-
souri.The Respondent, by the acts set forth below, author-ized the National Electrical Contractors Association,
Springfield Division-Kansas City Chapter (NECA) to
act as its collective-bargaining representative for the
period of November 16, 1996, through August 31,
1997. At all material times, NECA has been a multi-
employer organization, one purpose of which is to rep-
resent its employer-members in negotiating and admin-
istering collective-bargaining agreements with various
labor organizations including the Union. Annually, em-
ployer members of NECA with business operations in
the State of Missouri, collectively perform services
valued in excess of $50,000 in States other than the
State of Missouri, and collectively purchase and re-
ceive at various locations in Missouri, goods valued in
excess of $50,000 directly from points outside the
State of Missouri. We find that the Respondent, Uni-
fied, and NECA have each been an employer engaged
in commerce within the meaning of Section 2(2), (6),
and (7) of the Act and that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
About February 17, 1997, the Respondent laid offits employee Charlie McCarthy because he joined or
assisted the Union and engaged in concerted activities,
and to discourage employees from engaging in these
activities.The following employees of the Respondent con-stitute a unit appropriate for the purposes of collective
bargaining within the meaning of Section 9(b) of the
Act:All journeymen wiremen, foremen, general fore-men and apprentices employed by the Respond-
ent, to perform electrical work in the geographical
jurisdiction of the Union, including the following
counties in Missouri: Christian, Dallas, Douglas,
Greene, Hickory, Howell, Laclede, Oregon,
Ozark, Polk, Pulski, Shannon, Stone, Taney,
Texas, Webster and Wright but EXCLUDINGoffice 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Although the charge specifically contends there is a ``hiring hallprocedure'' in the collective-bargaining agreement, the complaint
does not allege that the ``contractual hiring procedure'' is a hiring
hall agreement. In the event that the ``contractual hiring procedure''
is a hiring hall agreement, the Respondent shall be required to offer
reinstatement to and make whole those applicants who would have
been referred to the Respondent were it not for the Respondent's
failure to abide by the agreement. J.E. Brown Electric, 315 NLRB620 (1994). In view of the uncertainty as to whether there is a hiring
hall agreement, and in this precompliance stage, Member Higgins
does not pass on whether he agrees with the majority view in J.E.Brown.2In the event that the unit employee discharged or laid off issomeone other than Charlie McCarthy, the Respondent shall offer
that person full reinstatement to his or her former position or, if that
position no longer exists, to a substantially equivalent position, with-
out prejudice to his or her seniority or any other rights or privileges
previously enjoyed, and to make him or her whole for any loss of
earnings and other benefits suffered as a result of the Respondent's
unlawful conduct. Backpay shall be computed in accordance with
F.W. Woolworth Co.
, supra, with interest as prescribed in New Ho-rizons for the Retarded, supra.clerical employees, professional employees,guards, and supervisors as defined in the Act.About November 16, 1996, the Respondent enteredinto a Letter of Assent-A whereby it authorized NECA
as its collective-bargaining representative for all mat-
ters contained in or pertaining to the current or any
subsequent approved inside wiremen labor agreement
between NECA and the Union, and agreed to be bound
by all provisions contained in the current and subse-
quent agreements between NECA and the Union.About the same date, the Respondent, an employer en-
gaged in the building and construction industry, grant-
ed recognition to the Union as the exclusive collective-
bargaining representative of the unit by signing the
Letter of Assent-A without regard to whether the ma-
jority status of the Union had ever been established
under the provisions of Section 9(a) of the Act. For the
period from November 16, 1996, through August 31,
1997, based on Section 9(a)of the Act, the Union has
been the limited exclusive collective-bargaining rep-
resentative of the unit.At all material times, NECA and the Union havebeen parties to an inside wiremen labor agreement, ef-
fective from September 1, 1994, through August 31,
1997 (the 1994±1997 agreement). Since about January
20, 1997, the Respondent has repudiated this agree-
ment by, inter alia, failing to utilize the contractual hir-
ing procedure, failing to pay contractual benefits to
unit employees, failing to accept and process griev-
ances in accordance with the contractual grievance pro-
cedure, and by discharging or laying off a unit em-
ployee.CONCLUSIONSOF
LAWBy the acts and conduct described above, the Re-spondent has been interfering with, restraining, and co-
ercing employees in the exercise of the rights guaran-
teed in Section 7 of the Act, and has thereby engaged
in unfair labor practices affecting commerce within the
meaning of Section 8(a)(1) and Section 2(6) and (7) of
the Act.By laying off employee Charlie McCarthy, the Re-spondent has also been discriminating in regard to the
hire or tenure or terms or conditions of employment of
its employees, thereby discouraging membership in a
labor organization, and has thereby engaged in unfair
labor practices affecting commerce within the meaning
of Section 8(a)(3) and Section 2(6) and (7) of the Act.By repudiating the 1994±1997 agreement, the Re-spondent has also been failing and refusing to bargain
collectively and in good faith with the exclusive col-
lective-bargaining representative of its employees with-
in the meaning of Section 8(d), and has thereby en-
gaged in unfair labor practices affecting commerce
within the meaning of Section 8(a)(5) and Section 2(6)
and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent has violated
Section 8(a)(3) and (1) by laying off Charlie McCar-
thy, we shall order the Respondent to offer him full re-
instatement to his former job or, if that job no longer
exists, to a substantially equivalent position without
prejudice to his seniority or any other rights or privi-
leges previously enjoyed, and to make him whole for
any loss of earnings and other benefits suffered as a
result of the discrimination against him. Backpay shall
be computed in accordance with F.W. Woolworth
Co., 90 NLRB 289 (1950), with interest as prescribedin New Horizons for the Retarded, 283 NLRB 1173(1987). The Respondent shall also be required to ex-
punge from its files any and all references to the un-
lawful layoff, and to notify the discriminatee in writing
that this has been done.Furthermore, having found that the Respondent hasviolated Section 8(a)(5) and (1) by repudiating the
1994±1997 agreement, by, inter alia, failing to utilizethe contractual hiring procedure,1failing to pay con-tractual benefits to unit employees, failing to accept
and process grievances in accordance with the contract,
and by discharging or laying off a unit employee,2weshall order the Respondent to comply with these terms
and conditions of the 1994-1997 collective-bargaining
agreement with the Union for the period from Novem-
ber 16, 1996, through August 31, 1997, and to make
whole its unit employees for its failure to comply with
these terms and conditions of the 1994-1997 agreement
for the period from about January 20 through August
31, 1997. Backpay shall be computed in accordance
with Ogle Protection Service, 183 NLRB 682 (1970), 3OZARK MOUNTAIN ELECTRIC3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''enfd. 444 F.2d 502 (6th Cir. 1971), with interest asprescribed in New Horizons for the Retarded, supra.ORDERThe National Labor Relations Board orders that theRespondent, Ozark Mountain Electric, Strafford, Mis-
souri, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Laying off its employees because they join or as-sist the Union or engage in concerted activities, or to
discourage employees from engaging in these activi-
ties.(b) Repudiating the collective-bargaining agreementbetween the National Electrical Contractors Associa-
tion, Springfield Division-Kansas City Chapter, and
International Brotherhood of Electrical Workers Local
Union 453, affiliated with the International Brother-
hood of Electrical Workers, effective from September
1, 1994, through August 31, 1997, for the following
unit employees by, inter alia, failing to utilize the con-
tractual hiring procedure, failing to pay contractual
benefits to unit employees, failing to accept and proc-
ess grievances in accordance with the contractual
grievance procedure, and by discharging or laying off
a unit employee:All journeymen wiremen, foremen, general fore-men and apprentices employed by the Respond-
ent, to perform electrical work in the geographical
jurisdiction of the Union, including the following
counties in Missouri: Christian, Dallas, Douglas,
Greene, Hickory, Howell, Laclede, Oregon,
Ozark, Polk, Pulski, Shannon, Stone, Taney,
Texas, Webster and Wright but EXCLUDINGofficeclerical employees, professional employees,
guards, and supervisors as defined in the Act.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerCharlie McCarthy full reinstatement to his former job
or, if that job no longer exists, to a substantially equiv-
alent position without prejudice to his seniority or any
other rights or privileges previously enjoyed.(b) Make Charlie McCarthy whole, with interest, forany loss of earnings and other benefits suffered as a
result of the discrimination against him, in the mannerset forth in the remedy section of this decision.(c) Within 14 days from the date of this Order, ex-punge from its files any and all references to the un-
lawful layoff and, within 3 days thereafter, notify
Charlie McCarthy in writing that this has been done.(d) Comply with the terms and conditions of the1994±1997 collective-bargaining agreement with the
Union, for the period from November 16, 1996,through August 31, 1997, including, inter alia, thoseprovisions concerning the contractual hiring procedure,
contractual benefits, and grievances, make whole its
unit employees for its failure to comply with these
terms and conditions for the period from about January
20 to August 31, 1997, as set forth in the remedy sec-
tion of this decision.(e) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(f) Within 14 days after service by the Region, postat its facility in Strafford, Missouri, copies of the at-
tached notice marked ``Appendix.''3Copies of the no-tice, on forms provided by the Regional Director for
Region 17, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since March 31, 1997.(g) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.September 30, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARD 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
lay off our employees because theyjoin or assist the International Brotherhood of Elec-
trical Workers Local Union 453, affiliated with the
International Brotherhood of Electrical Workers or en-
gage in concerted activities, or to discourage employ-
ees from engaging in these activities.WEWILLNOT
repudiate the collective-bargainingagreement between the National Electrical Contractors
Association, Springfield Division-Kansas City Chapter
and International Brotherhood of Electrical Workers
Local Union 453, affiliated with the International
Brotherhood of Electrical Workers, effective from Sep-
tember 1, 1994, through August 31, 1997, for the fol-
lowing unit employees by, inter alia, failing to utilize
the contractual hiring procedure, failing to pay contrac-
tual benefits to unit employees, failing to accept and
process grievances in accordance with the contractual
grievance procedure, or by discharging or laying off a
unit employee:All journeymen wiremen, foremen, general fore-men and apprentices employed by us, to perform
electrical work in the geographical jurisdiction of
the Union, including the following counties in
Missouri: Christian, Dallas, Douglas, Greene,
Hickory, Howell, Laclede, Oregon, Ozark, Polk,Pulski, Shannon, Stone, Taney, Texas, Websterand Wright but EXCLUDINGoffice clerical em-ployees, professional employees, guards, and su-
pervisors as defined in the Act.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, within 14 days from the date of thisOrder, offer Charlie McCarthy full reinstatement to his
former job or, if that job no longer exists, to a substan-
tially equivalent position without prejudice to his se-
niority or any other rights or privileges previously en-
joyed.WEWILL
make Charlie McCarthy whole, with inter-est, for any loss of earnings and other benefits suffered
as a result of the discrimination against him, in the
manner set forth in a decision of the National Labor
Relations Board.WEWILL
, within 14 days from the date of thisOrder, expunge from our files any and all references
to the unlawful layoff and, within 3 days thereafter,
notify Charlie McCarthy in writing that this has been
done.WEWILL
comply with the terms and conditions ofthe 1994±1997 collective-bargaining agreement with
the Union, for the period from November 16, 1996,
through August 31, 1997, including, inter alia, those
provisions concerning the contractual hiring procedure,
contractual benefits, and grievances, and WEWILL
make whole our unit employees for our failure to com-
ply with these terms and conditions for the period from
about January 20 through August 31, 1997.OZARKMOUNTAINELECTRIC